COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 IN RE: THERESA CABALLERO,                                      No. 08-13-00069-CV
                                                '
                             Relator.                     AN ORIGINAL PROCEEDING
                                                '
                                                                  IN MANDAMUS
                                                '

                                                '

                                                '



                                           ORDER

       The Court, on its own motion, VACATES the June 6, 2013 submission and oral argument

setting. The above styled and numbered cause will be rescheduled at a later date.

       IT IS SO ORDERED this 3rd day of June, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera, J., and Barajas, C.J., (Senior Judge).
(Barajas, C.J., Senior Judge, sitting by assignment)